DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/15/2022 has been entered.  
 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has placed the claims in condition for allowance by filing a Terminal Disclaimer to overcome the Nonstatutory Double Patenting Rejection of claims 1-22.  References Jiang et al. U.S. Pub. No. 2018/0018751, Street U.S. Pub. No. 2009/0141033, Linde et al. U.S. Pub. No. 2020/0013184, Raman U.S. Pub. No. 2017/0075734, Dhurjati et al. U.S. Pub. No. 2015/0052331, Guy et al. U.S. Pub. No. 2016/0095057, Samuel et al. U.S. Pub. No. 2010/0110085, Saulters et al. U.S. Pub. No. 2014/0092103 and Mitra et al., Implementation and Optimization of the OpenMP Accelerator Model for the TI Keystone II Architecture, In: Using and Improving OpenMP for Devices, Tasks, and More, International Workshop on OpenMP, Springer, Cham, 2014 are made of record as teaching the art of GPU assist using DSP pre-processor system.  However, none of the prior art teaches or suggests:  
From claim 1 – “transferring a portion of the first set of vertex data to a Digital Signal Processor (DSP) if the estimated number of operations exceeds the threshold number of operation executable by the GPU; transferring from the GPU to the DSP a portion of executable code capable of processing the portion of the first set of vertex data; receiving a processed portion of the first set of vertex data from the DSP; and passing the transformed data set to the GPU.”  
From claim 12 – “transfer at least a portion of executable code from the GPU to the DSP if the estimated number of operations exceeds the threshold number of operations for the GPU; receive a processed portion of the first set of vertex data from the DSP; and pass the transformed data set to the GPU. ”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Request for Continued Examination (RCE), filed 5/18/2022, with respect to the Nonstatutory Double Patenting Rejection of claims 1-22 have been fully considered and are persuasive.  The Nonstatutory Double Patenting Rejection of the previous Office Action has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612